Apart from one or two technical questions, the case is substantially one of weight of evidence. The bill averred that some thirty years previously, complainant and her husband (who died later) went to live in a house purchased by one Edward Hofmann, and loaned to him on mortgage part of the purchase money, which loan was later paid, but $1,000 more was afterwards loaned and another mortgage made. *Page 232 
The arrangement, as stated in the bill, was that Hofmann "boarded" with complainant at a stated sum per week; that after the husband died, the further agreement was made that Hofmann, in consideration of complainant's continued service, should make a will devising to complainant a life estate in the house, and charge the cost of maintenance of the property on certain personal assets; that complainant under the alleged agreement looked after the welfare of Hofmann until his death, but that his "will" purported only to permit her to "occupy" the house "for the rest of her life rent free;" and that it failed of probate because attested by only one witness.
Certain questions of evidence are presented under the proviso of C.S. p. 2218 § 4, as re-enacted in R.S. 2:97-2, as well as the applicability of the statute of frauds; but we deem it unnecessary to consider them. The evidence was conflicting, and its weight and sufficiency were primarily for the trial court. The vice-chancellor, in an oral deliverance at the conclusion of the testimony, held the case not proved, and our examination of the evidence discloses no good reason for overruling that decision. The decree under review will accordingly be affirmed.
For affirmance — PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 12.
For reversal — THE CHIEF-JUSTICE, PORTER, JJ. 2. *Page 233